THE THIRTEENTH COURT OF APPEALS

                                   13-17-00670-CV


                                  DAVID AIRHART
                                        v.
                              TIDAL PETROLEUM, INC.


                                   On Appeal from the
                     25th District Court of Gonzales County, Texas
                                 Trial Cause No. 26,053


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring same.

      We further order this decision certified below for observance.

May 17, 2018